The decree appealed from will be affirmed. The reasons for our determination are as stated in the opinion filed in the court below by Vice-Chancellor Bigelow, and reported in 108 N.J. Eq. 153;
except, however, as to such part thereof as expresses an apprehension that the passage of the disputed by-law by the stockholders was beyond their jurisdiction and was an encroachment on the powers of the board of directors. The vice-chancellor's observations in that respect are not essential to the conclusion reached and as to them we reserve opinion.
For affirmance — TRENCHARD, PARKER, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, JJ. 9.
 For reversal — CAMPBELL, DEAR, WELLS, JJ. 3. *Page 418